Title: General Orders, 9 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday March 9th 1780
            Parole Reflexion—  C. Signs Reason—Reserve.
          
          Commands of Brigades frequently devolving on junior, while senior Field officers are in camp, the Adjutant General is directed to vary from the order of the 31st of January & instead of Commandants of Brigades, appoint as many senior field officers to do the duty of Brigadiers of the day as will make the tour once in eight days.
          
            After orders March 9th
            Thomas O’Bryne of Col. Crane’s Corps of Artillery is appointed Provost Marshal to the army ’till further orders.
          
        